Citation Nr: 1802244	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a non-PTSD acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) for the Army National Guard from July 2005 to September 2005.

In January 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the DRO hearing has been associated with the Veteran's claims file.  The Veteran was also scheduled for a Board videoconference hearing on October 5, 2016.  However, in an October 5, 2016 letter, the Veteran withdrew his hearing request and requested to leave the record open for 60 days.  The 60-day extension of time has expired, and appellate review may proceed.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, bipolar disorder, anxiety disorder, or depression, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  As such, the issues have been recharacterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the claims file, the Board notes it is unclear whether adequate efforts have been made to obtain all available service treatment records (STRs), especially in light of an August 22, 2012 letter which noted that although copies of service records pertaining to the Veteran's Oklahoma Army National Guard service were available and was provided, it was unknown where the Veteran's medical records were since the Oklahoma National Guard Joint Force Headquarters Department did not have the Veteran's medical records.  Other than DOD records that included a July 2005 scan of the Veteran's skull, it does not appear that all STRs have been obtained, specifically during the Veteran's service during active duty for training (ACDUTRA) for the Army National Guard from July 2005 to September 2005.  Thus, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service departments to request any service treatment records from July 2005 to September 2005.  Associate any such medical records to the claims file and all efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Thereafter, undertake any indicated development, to include examination of the Veteran if necessary.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




